 1

 2

 3

 4

 5

 6

 7

 8

 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11
     GEORGE SHELDON JERCICH,                                Case No. 1:18-cv-00032-LJO-EPG (PC)
12
                   Plaintiff,                               ORDER GRANTING LEAVE TO FILE
13                                                          THIRD AMENDED COMPLAINT
           v.
14                                      (ECF No. 42)
     CALIFORNIA DEPARTMENT OF
15   CORRECTIONS AND REHABILITATION, et
     al.,                               JANUARY 4, 2019 DEADLINE
16
                   Defendants.
17

18          Plaintiff, George Sheldon Jercich, is proceeding pro se and in forma pauperis in this
19   prisoner civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff has filed an ex parte motion
20   seeking leave to file a third amended complaint, amending his claims against Defendants Steven
21   Yaplee and Triangle Eye Institute or, alternatively, for additional time to file an opposition to the
22   motion to dismiss filed by Defendants Steven Yaplee and Triangle Eye Institute. (ECF No. 42.)
23   Having reviewed the motion, and the record in this case, the Court finds good cause for and will
24   grant Plaintiff leave to file an amended complaint.
25          Plaintiff is reminded that the amended complaint must state what each named defendant
26   did that led to the deprivation of Plaintiff’s constitutional or other federal rights. Fed. R. Civ. P.
27   8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Jones v. Williams, 297 F.3d 930, 934 (9th Cir.
28   2002). Plaintiff must also demonstrate that each defendant personally participated in the




                                                        1
 1   deprivation of his rights. Jones, 297 F.3d at 934 (emphasis added). Plaintiff should note that

 2   although he has been given the opportunity to amend, it is not for the purpose of changing the

 3   nature of this suit or adding unrelated claims. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)

 4   (no “buckshot” complaints).

 5          Plaintiff is advised that an amended complaint supersedes the original complaint, Lacey

 6   v. Maricopa County, 693 F.3d. 896, 907 n.1 (9th Cir. 2012) (en banc), and must be complete in

 7   itself without reference to the prior or superseded pleading, Local Rule 220. Therefore, in an

 8   amended complaint, as in an original complaint, each claim and the involvement of each

 9   defendant must be sufficiently alleged. The amended complaint should be clearly and boldly

10   titled “Third Amended Complaint,” refer to the appropriate case number, and must be an original

11   signed under penalty of perjury.

12          IT IS ORDERED:

13          1. Plaintiff’s ex parte motion to file a third amended complaint (ECF No. 42) is

14               GRANTED.

15          2. Plaintiff shall file an amended complaint no later than January 4, 2019.

16          3. Plaintiff shall caption the amended complaint as the “Third Amended Complaint,”

17               and refer to the case number 1:18-cv-00032-LJO-EPG.

18
     IT IS SO ORDERED.
19

20      Dated:     November 29, 2018                           /s/
21                                                        UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28




                                                      2
